Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0001033
                                                      24-JAN-2013
                                                      10:34 AM


                         SCPW-12-0001033

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           JASON HESTER, as Successor Overseer of the
           Office of Over/For the Popular Assembly of
               Revitalize, A Gospel of Believers,
      Respondent/Plaintiff-Counterclaim Defendant-Appellee,

                               vs.

           LEONARD G. HOROWITZ, JACQUELINE LINDENBACH
           HOROWITZ, and THE ROYAL BLOODLINE OF DAVID,
       Petitioners/Defendants-Counterclaimants-Appellants.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
  Circuit Judge Trader, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner Leonard G. Horowitz’s

petition for a writ of mandamus, which was filed on November 21,

2012, the documents attached thereto and submitted in support

thereof, and the record, it appears that the relief petitioner

seeks is not subject to a writ of mandamus.   Petitioner is

appealing the circuit court’s damage award and can seek relief

through separate court proceedings, as appropriate.   Petitioner,

therefore, is not entitled to mandamus relief.   See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 24, 2013.

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Rom A. Trader




                                2